Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the preliminary amendment filed on 11/02/2021.
Claims 1-20 have been canceled.	
Claims 21-40 have been added.
Claims 21-40 are pending.

Priority
2.	This application is a Continuation of 16/588,644 (Patent US 11,113,267), which was filed on 09/30/2019, was acknowledged and considered.

Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
4. 	Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,113,267. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17466717
Patent US 11,113,267
Claim 21:
A method for storing intermediate results of a path query in a computer memory, the method comprising: 

processing a query that traverses at least two nodes and at least one edge of a graph database; and 

configuring the computer memory according to an intermediate data structure, the intermediate data structure comprising: a plurality of tables, each table comprising a plurality of rows and a plurality of columns; 

a plurality of links between rows in different tables of the plurality of tables; and 

at least one invariant that tracks or enforces path consistency during the processing of the query.
Claim 1:
A method, comprising: 

executing one or more processes for storing a graph in a base version of a graph database, wherein the graph comprises a set of nodes, a set of edges between pairs of nodes in the set of nodes, and a set of predicates; and 

when a query of the graph database is received, using one or more of the one or more processes to process the query by: storing intermediate results of the query in a structure comprising rows in a set of tables and links between pairs of rows in different tables in the set of tables; 

tracking, in the structure, representations of data, relationships, and path consistency in the query; 

applying one or more operations to existing rows in the structure to generate a final result of the query; and 

providing the final result in a response to the query.
Claim 31:
A system, comprising:

one or more processors; and

computer memory storing instructions that, when executed by the one or more processors, cause the one or more processors to be capable of:

processing a path query; and

creating an intermediate data structure comprising:

a plurality of tables, each table comprising a plurality of rows and a plurality of columns;

a plurality of links between rows in different tables of the plurality of tables; and

at least one invariant that tracks or enforces path consistency during the processing of the path query.
Claim 13:
A system comprising: 

one or more processors; and 

memory storing instructions that, when executed by the one or more processors, cause the system to: execute one or more processes for storing a graph in a base version of a graph database, wherein the graph comprises a set of nodes, a set of edges between pairs of nodes in the set of nodes, and a set of predicates; and 

when a query of the graph database is received, using one or more of the one or more processes to process the query by: storing intermediate results of the query in a structure comprising rows in a set of tables and links between pairs of rows in different tables in the set of tables; 

tracking, in the structure, representations of data, relationships, and path consistency in the query; 

applying one or more operations to existing rows in the structure to generate a final result of the query; and 

providing the final result in a response to the query.

Claim 20:
A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, the method comprising: 

executing one or more processes for storing a graph in a base version of a graph database, wherein the graph comprises a set of nodes, a set of edges between pairs of nodes in the set of nodes, and a set of predicates; and 

when a query of the graph database is received, using one or more of the one or more processes to process the query by: storing intermediate results of the query in a structure comprising rows in a set of tables and links between pairs of rows in different tables in the set of tables; 

tracking, in the structure, representations of data, relationships, and path consistency in the query; 

applying one or more operations to existing rows in the structure to generate a final result of the query; and 

providing the final result in a response to the query.



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 21-23, 25-28, 30-33, 35-38 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pirahesh et al (US 20170169073).
Claim 21:
	Pirahesh suggests a method for storing intermediate results of a path query in a computer memory, the method comprising: processing a query that traverses at least two nodes and at least one edge of a graph database [Fig 3 (Processing path query that includes traversing query nodes)]; and configuring the computer memory according to an intermediate data structure, the intermediate data structure comprising: a plurality of tables, each table comprising a plurality of rows and a plurality of columns [Par 5, 6 and 26 (creating, linking, joining and storing “result path”)]; a plurality of links between rows in different tables of the plurality of tables; and at least one invariant that tracks or enforces path consistency during the processing of the query [Par 5, 6 and 26 (creating, linking, joining and storing “result path”)].
Claim 22:
	Pirahesh suggests storing a first set of intermediate results of processing a first portion of the query na first table of the plurality of tables; storing a second set of intermediate results of processing a second portion of the query different than the first portion in a second table of the plurality of tables; and creating a link between one or more rows of the first table and one or more rows of the second table [Par 5, 6 and 26 (creating, linking, joining and storing “result path”)].
Claim 23:
	Pirahesh suggests determining first and second steps of processing the query; storing data related to the first step in a first table of the plurality of tables; storing data related to the second step in a second table of the plurality of tables different than the first table; and creating a link between the first table and the second table [Par 5, 6 and 26 (creating, linking, joining and storing “result path”)].
Claim 25:
	Pirahesh suggests generating one or more additional tables in the intermediate data structure until the processing of the query produces a final result [Par 5, 6 and 26 (creating, linking, joining and storing “result path”)].
Claim 26:
	Pirahesh suggests adding one or more additional links between rows of the plurality of tables until the processing of the query produces a final result [Par 5, 6 and 26 (creating, linking, joining and storing “result path”)].
Claim 27:
	Pirahesh suggests wherein at least one of the links indicates a one-to-one relationship between a row of a source table of the plurality of tables and a row of a destination table of the plurality of tables [Par 5, 6 and 26 (creating, linking, joining and storing “result path”. The joining or connection normally comprises variety of linking relationship)].
Claim 28:
	Pirahesh suggests wherein at least one of the links indicates a one-to-many relationship between a row of a source table of the plurality of tables and a plurality of rows of a destination table of the plurality of tables [Par 5, 6 and 26 (creating, linking, joining and storing “result path”. The joining or connection normally comprises variety of linking relationship)].
Claim 30:
	Pirahesh suggests tracking relationships between rows of source and destination tables by storing, in an array, data representing one or more rows of a destination table produced from one or more rows of a source table [Par 5, 6 and 26 (creating, linking, joining and storing “result path”)].
Claims 31-33:
Claims 31-33 are essentially the same as claims 21-23 except that they set forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.
Claims 35-38:
Claims 35-38 are essentially the same as claims 25-28 except that they set forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.
Claim 40:
Claim 40 is essentially the same as claim 30 except that it sets forth the claimed invention as a system rather a method and rejected under the same reasons as applied above.



Allowable Subject Matter
7.	Claims 24, 29, 34 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
11/30/2022

/HUNG D LE/Primary Examiner, Art Unit 2161